 

Exhibit 10.53

 

Warrant – No.: [•]

 

THIS WARRANT AND ANY SHARES ACQUIRED UPON THE EXERCISE OF THIS WARRANT HAVE NOT
BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933 (THE “ACT”), AND MAY NOT BE
TRANSFERRED, SOLD OR OTHERWISE DISPOSED OF EXCEPT PURSUANT TO AN EFFECTIVE
REGISTRATION STATEMENT UNDER SUCH ACT OR AN OPINION OF COUNSEL REASONABLY
SATISFACTORY TO THE COMPANY THAT REGISTRATION IS NOT REQUIRED UNDER SUCH ACT.

 

MATEON THERAPEUTICS, INC.

 

COMMON STOCK PURCHASE WARRANT

 

February 14, 2020

 

THIS COMMON STOCK PURCHASE WARRANT (this “Warrant”) of Mateon Therapeutics,
Inc., a corporation duly organized and validly existing under the laws of
Delaware (the “Company”), is issued to the Holder (as defined below) by the
Company in accordance with the terms of the Warrant Purchase Agreement between
the Company and the Holder dated as of February __, 2020 pursuant to which
Warrant the Holder ha the right to purchase shares of the Company’s Common
Stock, $0.01 par value per share (the “Common Stock”) as set forth herein.

 

FOR VALUE RECEIVED, the Company hereby certifies that the registered holder
hereof, [●] , with an address at [●], and the Holder’s successors and assigns
(the “Holder”), is entitled to purchase from the Company [●] duly authorized,
validly issued, fully paid and nonassessable shares of Common Stock, at a
purchase price equal to $0.20 per share, as may be adjusted pursuant to the
anti-dilution provisions set forth herein (the “Warrant Price”). The Holder is
registered on the records of the Company regarding registration and transfer of
the Warrant (the “Warrant Register”) and is the owner and Holder thereof for all
purposes, except as described in Section 13 hereof.

 

1. Warrant Exercise. This Warrant shall become exercisable immediately after the
date hereof.

 

2. Expiration of Warrant. This Warrant shall expire on the date that is three
years after the date hereof (the “Expiration Date”).

 

3. Exercise of Warrant. This Warrant shall be exercisable pursuant to the terms
of Section 1 and this Section 3 hereof.

 

3.1 Manner of Exercise. This Warrant may only be exercised by the Holder hereof,
in accordance with the terms and conditions hereof, in whole or in part with
respect to any portion of this Warrant, into shares of Common Stock (the
“Warrant Shares”), during normal business hours on any day other than a Saturday
or a Sunday or a day on which commercial banking institutions in New York, New
York are authorized by law to be closed (a “Business Day”) on or prior to the
Expiration Date with respect to such portion of this Warrant, by surrender of
this Warrant to the Company at its office maintained pursuant to Section 12.2(a)
hereof, accompanied by an exercise notice (the “Exercise Notice”) in
substantially the form attached to this Warrant as Exhibit A (or a reasonable
facsimile thereof) duly executed by the Holder, together with the payment of the
Warrant Price.

 

 

Common Stock Purchase Warrant

Page2

Issued by Mateon Therapeutics, Inc.

  

 

Anything to the contrary notwithstanding, in no event shall the Holder be
entitled to exercise any portion of this Warrant in excess of that portion of
this Warrant upon exercise of which the sum of (1) the number of shares of
Common Stock beneficially owned by the Holder and the Holder’s affiliates (other
than shares of Common Stock which may be deemed beneficially owned through the
ownership of the unexercised portion of the Warrant or the unexercised or
unconverted portion of any other of the Company’s securities subject to a
limitation on conversion or exercise analogous to the limitations contained
herein) and (2) the number of shares of Common Stock issuable upon the exercise
of the portion of this Warrant with respect to which the determination of this
proviso is being made, would result in beneficial ownership by the Holder and
its affiliates of more than 9.99% of the outstanding shares of Common Stock (the
“Ownership Limitation”). Beneficial ownership shall be determined in accordance
with Section 13(d) of the Securities Exchange Act of 1934 (the “Exchange Act”),
and Regulations 13D - G thereunder; provided, further, that the limitations on
exercise may be waived by the Holder upon, at the election of the Holder, not
less than 61 days’ prior notice to the Company, and the provisions of the
exercise limitation shall continue to apply until such 61st day (or such later
date, as determined by the Holder, as may be specified in such notice of
waiver).

 

3.2 When Exercise Effective. Each exercise of this Warrant shall be deemed to
have been effected immediately prior to the close of business on the Business
Day on which this Warrant shall have been surrendered to the Company as provided
in Section 3.1 hereof, and, at such time, the corporation, association,
partnership, organization, business, individual, government or political
subdivision thereof or a governmental agency (a “Person” or the “Persons”) in
whose name or names any certificate or certificates for shares of Common Stock
shall be issuable upon exercise as provided in Section 3.3 hereof shall be
deemed to have become the holder or holders of record thereof.

 

3.3 Delivery of Certificates Upon Exercise. Certificates for shares purchased
hereunder shall be transmitted by the Company’s transfer agent (the “Transfer
Agent”) to the Holder by crediting the account of the Holder’s prime broker with
the Depository Trust Company through its Deposit Withdrawal Agent Commission
(“DWAC”) system if the Company is then a participant in such system and there is
an effective Registration Statement permitting the issuance of the Warrant
Shares to or resale of the Warrant Shares by the Holder, and otherwise by
physical delivery to the address specified by the Holder in the Exercise Notice
by the date that is three Business Days after the latest of (A) the delivery to
the Company of the Exercise Notice, (B) surrender of this Warrant and (C)
payment of the aggregate Exercise Price as set forth above (such date, the
“Warrant Share Delivery Date”). If the Company fails for any reason to deliver
to the Holder certificates evidencing the Warrant Shares via the DWAC system or
a certificate, or certificates, subject to an Exercise Notice by the Warrant
Share Delivery Date, the Company shall pay to the Holder, in cash, as liquidated
damages and not as a penalty, for each $1,000 of Warrant Shares subject to such
exercise (based on the closing price of the Common Stock on the date of the
applicable Exercise Notice), $10 per Business Day (increasing to $20 per
Business Day on the fifth Business Day after such liquidated damages begin to
accrue) for each Business Day after such Warrant Share Delivery Date until such
certificates are delivered or the Holder rescinds such exercise.

 

 

Common Stock Purchase Warrant

Page3

Issued by Mateon Therapeutics, Inc.

  

 

3.4 Rescission Rights. If the Company fails to cause the Transfer Agent to
transmit the Warrant Shares to the Holder via the DWAC system or a certificate
or certificates representing the Warrant Shares pursuant to Section 3.3 by the
Warrant Share Delivery Date, then the Holder will have the right to rescind such
exercise.

 

3.5 Compensation for Buy-In on Failure to Timely Deliver Certificates Upon
Exercise. In addition to any other rights available to the Holder, if the
Company fails to cause the Transfer Agent to transmit the Warrant Shares to the
Holder via the DWAC system or a certificate or certificates representing the
Warrant Shares pursuant to an exercise on or before the Warrant Share Delivery
Date as provided in Section 3.3 above, and if after such date the Holder is
required by its broker to purchase (in an open market transaction or otherwise)
or the Holder’s brokerage firm otherwise purchases, shares of Common Stock to
deliver in satisfaction of a sale by the Holder of the Warrant Shares that the
Holder anticipated receiving upon such exercise (a “Buy-In”), then the Company
shall (A) pay in cash to the Holder the amount, if any, by which (x) the
Holder’s total purchase price (including brokerage commissions, if any) for the
shares of Common Stock so purchased exceeds (y) the amount obtained by
multiplying (1) the number of Warrant Shares that the Company was required to
deliver to the Holder in connection with the exercise at issue times (2) the
price at which the sell order giving rise to such purchase obligation was
executed, and (B) at the option of the Holder, either reinstate the portion of
the Warrant and equivalent number of Warrant Shares for which such exercise was
not honored (in which case such exercise shall be deemed rescinded) or deliver
to the Holder the number of shares of Common Stock that would have been issued
had the Company timely complied with its exercise and delivery obligations
hereunder. For example, if the Holder purchases Common Stock having a total
purchase price of $11,000 to cover a Buy-In with respect to an attempted
exercise of shares of Common Stock with an aggregate sale price giving rise to
such purchase obligation of $10,000, under clause (A) of the immediately
preceding sentence, the Company shall be required to pay the Holder $1,000. The
Holder shall provide the Company written notice indicating the amounts payable
to the Holder in respect of the Buy-In and, upon request of the Company,
reasonable evidence of the amount of such loss. Nothing herein shall limit a
Holder’s right to pursue any other remedies available to it hereunder, at law or
in equity including, without limitation, a decree of specific performance and/or
injunctive relief with respect to the Company’s failure to timely deliver
certificates representing shares of Common Stock upon exercise of the Warrant as
required pursuant to the terms hereof.

 

3.6 Partial Exercise. In case exercise is in part only, a new Warrant of like
tenor, dated the date hereof and calling in the aggregate on the face thereof
for the number of Warrant Shares equal to the number of Warrant Shares called
for on the face of this Warrant minus the number of Warrant Shares designated by
the Holder upon exercise as provided in Section 3.1 hereof (without giving
effect to any adjustment thereof).

 

3.7 Company to Reaffirm Obligations. The Company will, at the time of each
exercise of this Warrant and upon the written request of the Holder hereof,
acknowledge in writing its continuing obligation to afford to the Holder all
rights (including without limitation any rights to registration of the Warrant
Shares issued upon exercise) to which the Holder shall continue to be entitled
after exercise in accordance with the terms of this Warrant; provided, however,
that if the Holder shall fail to make a request, the failure shall not affect
the continuing obligation of the Company to afford the rights to such Holder.

 

 

Common Stock Purchase Warrant

Page4

Issued by Mateon Therapeutics, Inc.

  

 

4. Warrant Adjustments.

 

The Warrant Price and the number of shares purchasable upon exercise of this
Warrant shall be subject to adjustment with respect to events after the date
hereof as follows:

 

(a)  Adjustment for Change in Capital Stock. Except as provided in Subsection
4(c) below, if the Company shall (i) declare a dividend on its outstanding
Common Stock in shares of its capital stock, (ii) subdivide its outstanding
Common Stock, or (iii) issue any shares of its capital stock by reclassification
of its Common Stock (including any such reclassification in connection with a
consolidation or merger in which the Company is the continuing corporation),
then in each such case the Warrant Price in effect immediately prior to such
action shall be adjusted so that if this Warrant is thereafter exercised, the
Holder may receive the number and kind of shares which it would have owned
immediately following such action if it had exercised this Warrant immediately
prior to such action. Such adjustment shall be made successively whenever such
an event shall occur. The adjustment shall become effective immediately after
the record date in the case of a dividend or distribution and immediately after
the effective date in the case of a subdivision or reclassification. If after an
adjustment the Holder upon exercise of this Warrant may receive shares of two or
more classes of capital stock of the Company, the Company’s Board of Directors,
in good faith, shall determine the allocation of the adjusted Warrant Price
between the classes of capital stock. After such allocation, the Warrant Price
of each class of capital stock shall thereafter be subject to adjustment on
terms comparable to those applicable to Common Stock in this Section 4.

 

(b) Number of Shares. Upon each adjustment of the Warrant Price as a result of
the calculations made in Subsection 4(a) above, this Warrant shall thereafter
evidence the right to purchase, at the adjusted Warrant Price, that number of
shares (calculated to the nearest one-hundredth) obtained by dividing (i) the
product obtained by multiplying the number of shares issuable upon exercise of
this Warrant prior to adjustment of the number of shares by Warrant Price in
effect prior to adjustment of the Warrant Price by (ii) the Warrant Price in
effect after such adjustment of the Warrant Price.

 

(c) Transactions Not Requiring Adjustments. No adjustment need be made for a
transaction referred to in Subsection 4(a) if the Holder is permitted to
participate in the transaction on a basis no less favorable than any other party
and at a level which would preserve the Holder’s percentage equity participation
in the Common Stock upon exercise of this Warrant.

 

(d) Action to Permit Valid Issuance of Common Stock. Before taking any action
which would cause an adjustment reducing the Warrant Price below the then par
value, if any, of the shares of Common Stock issuable upon exercise of this
Warrant, the Company will take all corporate action which may, in the opinion of
its counsel, be necessary in order that the Company may validly and legally
issue shares of such Common Stock at such adjusted Warrant Price.

 

 

Common Stock Purchase Warrant

Page5

Issued by Mateon Therapeutics, Inc.

  

 

(e) Minimum Adjustment. No adjustment in the Warrant Price shall be required if
such adjustment is less than $0.05; provided, however, that any adjustments,
which by reason of this Subsection 4 (e) are not required to be made, shall be
carried forward and taken into account in any subsequent adjustment. All
calculations under this Section 4 shall be made to the nearest cent or to the
nearest one-hundredth of a share, as the case may be. Anything to the contrary
notwithstanding, the Company shall be entitled to make such reductions in the
Warrant Price, in addition to those required by this Subsection 4(e), as it in
its discretion shall determine to be advisable in order that any stock
dividends, subdivision of shares, distribution of rights to purchase stock or
securities, or distribution of securities convertible into or exchangeable for
stock hereafter made by the Company to its stockholders shall not be taxable.

 

(f) Referral of Adjustment. In any case in which this Section 4 shall require
that an adjustment in the Warrant Price be made effective as of a record date
for a specified event (the “Exercise Event”), if this Warrant shall have been
exercised after such record date, the Company may elect to defer until the
occurrence of the Exercise Event issuing to the Holder the shares, if any,
issuable upon the Exercise Event over and above the shares, if any, issuable
upon such exercise on the basis of the Warrant Price in effect prior to such
adjustment; provided, however, that the Company shall deliver to the Holder a
due bill or other appropriate instrument evidencing the Holder’ right to receive
such additional shares upon the occurrence of the Exercise Event.

 

(g) Number of Shares. Upon each adjustment of the Warrant Price as a result of
the calculations made in Subsection 4(a),this Warrant shall thereafter evidence
the right to purchase, at the adjusted Warrant Price, that number of shares
(calculated to the nearest thousandth) obtained by dividing (i) the product
obtained by multiplying the number of shares purchasable upon exercise of this
Warrant prior to adjustment of the number of shares by the Warrant Price in
effect prior to adjustment of the Warrant Price by (ii) the Warrant Price in
effect after such adjustment of the Warrant Price.

 

(h) Notice of Adjustments. Whenever the Warrant Price is adjusted, the Company
shall promptly mail to the Holder a notice of the adjustment together with a
certificate from the Company’s Chief Financial Officer or Treasurer briefly
stating (i) the facts requiring the adjustment, (ii) the adjusted Warrant Price
and the manner of computing it, and (iii) the date on which such adjustment
becomes effective. The certificate shall be prima facia evidence that the
adjustment is correct, absent manifest error.

 

(i) Reorganization of Company. If the Company is a party to a merger,
consolidation or a transaction in which (i) the Company transfers or leases
substantially all of its assets; (ii) the Company reclassifies or changes its
outstanding Common Stock; or (iii) the Common Stock is exchanged for securities,
cash or other assets, the Person who is the transferee or lessee of such assets
or is obligated to deliver such securities, cash or other assets shall assume
the terms of this Warrant. If the issuer of securities deliverable upon exercise
of this Warrant is an affiliate of the surviving, transferee or lessee
corporation, that issuer shall join in such assumption. The assumption agreement
shall provide that the Holder may exercise this Warrant into the kind and amount
of securities, cash or other assets which it would have owned immediately after
the consolidation, merger, transfer, lease or exchange if it had exercised this
Warrant immediately before the effective date of the transaction. The assumption
agreement shall provide for adjustments that shall be as nearly equivalent as
may be practical to the adjustments provided for in this Section 4. The
successor company shall mail to the Holder a notice briefly describing the
assumption agreement. If this Subsection 4(i) applies, Subsection 4(a) above
does not apply. Notwithstanding the forgoing, in the event of a reorganization
of the Company, the Company shall have the right to purchase this Warrant equal
to the difference between the exercise price, as adjusted, if any, and the
equivalent value of share of Common Stock determined in the Reorganization by
the Company’s Board of Directors.

 

 

Common Stock Purchase Warrant

Page6

Issued by Mateon Therapeutics, Inc.

  

 

(j) Dissolution, Liquidation. In the event of the dissolution or total
liquidation of the Company, then after the effective date thereof, this Warrant
and all rights thereunder shall expire.

 

(k) Notices. If (i) the Company takes any action that would require an
adjustment in the Warrant Price pursuant to this Section 4; or (ii) there is a
liquidation or dissolution of the Company, the Company shall mail to the Holder
a notice stating the proposed record date for a distribution or effective date
of a reclassification, consolidation, merger, transfer, lease, liquidation or
dissolution. The Company shall mail the notice at least 15 days before such
date. Failure to mail the notice or any defect in it shall not affect the
validity of the transaction.

 

5. Fractional Shares. If the number of Warrant Shares purchasable upon the
exercise of this Warrant is adjusted pursuant to Section 4 hereof, the Company
shall nevertheless not be required to issue fractions of shares upon exercise of
this Warrant or otherwise, or to distribute certificates that evidence
fractional shares. Instead the Company will issue cash in the amount equal to
the fractional share times the Current Market Price calculated to the nearest
penny.

 

6. Right to Registration. The Holder has the right to require the Company to
register the Warrant Shares under the Act in accordance with the terms of an
agreement (the “Registration Rights Agreement”) dated as of the date hereof
between the Company and the Holders. The date on which the first Registration
Statement filed pursuant to the Registration Rights Agreement is declared
effective by the Commission is herein referred to as the “Effective Date.”

 

7. No Dilution or Impairment.

 

7.1 Actions to Permit Issuance of Warrant Shares. The Company will not, by
amendment of its certificate of incorporation or through any consolidation,
merger, reorganization, transfer of assets, dissolution, issue or sale of
securities or any other voluntary action, avoid or seek to avoid the observance
or performance of any of the terms of the Warrants, but will at all times in
good faith assist in the carrying out of all of the terms and in the taking of
all actions necessary or appropriate in order to protect the rights of the
Holder. Without limiting the generality of the foregoing, the Company (a) will
not permit the par value of any shares of Common Stock receivable upon the
exercise of the Warrants to exceed the amount payable therefor upon exercise,
(b) will take all actions necessary or appropriate in order that the Company may
validly and legally issue fully paid and nonassessable shares of Common Stock on
the exercise of the Warrants, and (c) will not take any action which results in
any adjustment of the Warrant Price if the total number of shares of Common
Stock issuable after the action upon the exercise of the Warrant would exceed
the total number of shares of Common Stock then authorized by the Company’s
certificate of incorporation and available for the purpose of issuance upon
exercise.

 

 

Common Stock Purchase Warrant

Page7

Issued by Mateon Therapeutics, Inc.

  

 

7.2 Acknowledgement of Company’s Obligations. The Company acknowledges that its
obligation to issue shares of Common Stock issuable upon exercise of the
Warrants is binding upon it and enforceable regardless of the dilution that such
issuance may have on the ownership interests of other stockholders.

 

8. Chief Financial Officer’s Report as to Adjustments. In the case of any
adjustment or re-adjustment in the shares of Common Stock issuable upon the
exercise of the Warrants, the Company at its expense will promptly compute the
adjustment or re-adjustment in accordance with the terms of the Warrants and
cause its Chief Financial Officer or Treasurer to certify the computation (other
than any computation of the fair value of property as determined in good faith
by the Board of Directors of the Company) and prepare a report setting forth the
adjustment or re-adjustment and showing in reasonable detail the method of
calculation thereof and the facts upon which the adjustment or re-adjustment is
based, including a statement of (a) the number of shares of Common Stock
outstanding or deemed to be outstanding and (b) the Warrant Price in effect
immediately prior to the deemed issuance or sale and as adjusted and re-adjusted
(if required by Section 4 hereof) on account thereof. The Company will forthwith
mail a copy of each report to the Holder and will, upon the written request at
any time of the Holder, furnish to the Holder a like report setting forth the
Warrant Price at the time in effect and showing in reasonable detail how it was
calculated. The Company will also keep copies of all reports at its office
maintained pursuant to Section 12.2(a) hereof and will cause them to be
available for inspection at the office during normal business hours upon
reasonable notice by the Holder or any prospective purchaser of the Warrants
designated by the Holder.

 

9. Reservation of Shares. The Company shall at all times reserve and keep
available out of its authorized but unissued shares of Common Stock, free from
all taxes, liens and charges with respect to the issue thereof and not be
subject to preemptive rights or other similar rights of stockholders of the
Company, solely for the purpose of effecting the exercise of the Warrants, such
number of its shares of Common Stock as shall from time to time be sufficient to
effect the exercise thereof, and if at any time the number of authorized but
unissued shares of Common Stock shall not be sufficient to effect the exercise
of the Warrants, in addition to such other remedies as shall be available to the
Holder, the Company will take such corporate action as may, in the opinion of
its counsel, be necessary to increase the number of authorized but unissued
shares of Common Stock to such number of shares as shall be sufficient for such
purposes, including without limitation, using its best efforts to obtain the
requisite stockholder approval necessary to increase the number of authorized
shares of the Company’s Common Stock. All shares of Common Stock issuable upon
exercise of the Warrants shall be duly authorized and, when issued upon
exercise, shall be validly issued and, in the case of shares, fully paid and
nonassessable and free from all preemptive or similar rights, taxes, liens and
charges with respect to the issue thereof, and that upon issuance such shares
shall be listed on each securities exchange, if any, on which the other shares
of outstanding Common Stock of the Company are then listed.

 

10. Listing. The Company shall at all times comply in all respects with the
Company’s reporting, filing and other obligations under the by-laws or rules of
each national securities exchange or inter-dealer quotation system, if any, upon
which shares of Common Stock are then listed and shall list the shares issuable
upon the exercise of the Warrants on such national securities exchange or
inter-dealer quotation system, if any, it being understood that the Company’s
Common Stock is currently traded on the OTCQX and the Company has no current
plans to list its securities on any other exchange.

 

 

Common Stock Purchase Warrant

Page8

Issued by Mateon Therapeutics, Inc.

  

 

11. Investment Representations: Restrictions on Transfer.

 

11.1 Investment Representations. The Holder acknowledge that the Warrants and
the Warrant Shares have not been and, except as otherwise provided herein, will
not be registered under the Act or qualified under applicable state securities
laws and that the transferability thereof is restricted by the registration
provisions of the Act as well as such state laws. The Holder represents that it
is acquiring this Warrant and will acquire the Warrant Shares for its own
account, for investment purposes only and not with a view to resale or other
distribution thereof, nor with the intention of selling, transferring or
otherwise disposing of all or any part of such securities for any particular
event or circumstance, except selling, transferring or disposing of them upon
full compliance with all applicable provisions of the Act, the Exchange Act, the
Rules and Regulations promulgated by the Commission thereunder, and any
applicable state securities laws. The Holder further understands and agrees that
(i) neither the Warrants nor the Warrant Shares may be sold or otherwise
transferred unless they are subsequently registered under the Act and qualified
under any applicable state securities laws or, in the opinion of counsel
reasonably satisfactory to the Company, an exemption from such registration and
qualification is available; (ii) any routine sales of the Company’s securities
made in reliance upon Rule 144 promulgated by the Commission under the Act, can
be effected only pursuant to the terms and conditions of that Rule, including
applicable holding periods and timely filing requirements with the Commission
for the Company; and (iii) except as otherwise set forth herein, the Company is
under no obligation to register the Warrants or the Warrant Shares on its behalf
or to assist it in complying with any exemption from registration under the Act.
The Holder agrees that each certificate representing any Warrant Shares for
which the Warrants may be exercised will bear on its face a legend in
substantially the following form:

 

These securities have not been registered under the Securities Act of 1933 or
qualified under any state securities laws. They may not be sold, hypothecated or
otherwise transferred in the absence of an effective registration statement
under that Act or qualification under applicable state securities laws without
an opinion counsel reasonably acceptable to the Company that such registration
and qualification are not required.

 

11.2 Notice of Proposed Transfer; Opinion of Counsel. Prior to any transfer of
any securities that are not registered under an effective registration statement
under the Act (“Restricted Securities”), the Holder will give written notice to
the Company of the Holder’s intention to effect a transfer and to comply in all
other respects with this Section 11.2. Each notice (a) shall describe the manner
and circumstances of the proposed transfer, and (b) shall designate counsel for
the Holder giving the notice (who may be in-house counsel for the Holder). The
Holder giving notice will submit a copy thereof to the counsel designated in the
notice. The following provisions shall then apply:

 

(i) If in the opinion of counsel for the Holder reasonably satisfactory to the
Company the proposed transfer (i.e. private sale of Restricted Securities) may
be effected without registration of Restricted Securities under the Act (which
opinion shall state the bases for the legal conclusions reached therein), the
Holder shall thereupon be entitled to transfer the Restricted Securities in
accordance with the terms of the notice delivered by the Holder to the Company.
Each certificate representing the Restricted Securities issued upon or in
connection with any transfer shall bear the restrictive legends required by
Section 11.1 hereof.

 

 

Common Stock Purchase Warrant

Page9

Issued by Mateon Therapeutics, Inc.

  

 

(ii) If the opinion called for in (i) above is not delivered, the Holder shall
not be entitled to transfer the Restricted Securities until either (x) receipt
by the Company of a further notice from such Holder pursuant to the foregoing
provisions of this Section 11.2 and fulfillment of the provisions of clause (i)
above, or (y) such Restricted Securities have been effectively registered under
the Act.

 

11.3 Termination of Restrictions. The restrictions imposed by this Section 11
upon the transferability of Restricted Securities shall cease and terminate as
to any particular Restricted Securities: (a) which Restricted Securities shall
have been effectively registered under the Act, or (b) when, in the opinions of
both counsel for the holder thereof and counsel for the Company, which opinion
shall not be unreasonably withheld, such restrictions are no longer required in
order to insure compliance with the Act or Section 11 hereof. Whenever such
restrictions shall cease and terminate as to any Restricted Securities, the
holder thereof shall be entitled to receive from the Company, without expense
(other than applicable transfer taxes, if any), new securities of like tenor not
bearing the applicable legends required by Section 11.1 hereof.

 

12. Ownership, Transfer and Substitution of Warrant.

 

12.1 Ownership of Warrant. The Company may treat the Holder, in whose name this
Warrant is registered to in the Warrant Register maintained pursuant to
Subsection 12.2(b) hereof, as the owner and holder thereof for all purposes,
notwithstanding any notice to the contrary, except that, if and when any Warrant
is properly assigned by a notice in substantially the form attached to this
Warrant as Exhibit B (or a reasonable facsimile thereof) duly executed by the
holder thereof in blank, the Company shall treat the bearer thereof as the owner
of such Warrant for all purposes, notwithstanding any notice to the contrary.
Subject to Section 11 hereof, this Warrant, if properly assigned, may be
exercised by a new holder without a new Warrant first having been issued.

 

12.2 Office; Transfer and Exchange of Warrant.

 

(a) The Company will maintain an office (which may be an agency maintained at a
bank) at 29397 Agoura Road, Suite 107, Agoura Hills, California 91301 (until the
Company notifies the Holder of any change of location of the office) where
notices, presentations and demands in respect of the may be made upon it.

 

(b) The Company shall cause to be kept at its office maintained pursuant to
Subsection 12.2(a) hereof a Warrant Register for the registration and transfer
of the Warrants. The names and addresses of holders of the Warrants, the
transfers thereof and the names and addresses of transferees of the Warrants
shall be registered in such Warrant Register. The Person in whose name any
Warrant shall be so registered shall be deemed and treated as the owner and
holder thereof for all purposes of such Warrant, and the Company shall not be
affected by any notice or knowledge to the contrary.

 

 

Common Stock Purchase Warrant

Page10

Issued by Mateon Therapeutics, Inc.

  

 

(c) Upon the surrender of a Warrant, properly endorsed, for registration of
transfer or for exchange at the office of the Company maintained pursuant to
Subsection 12.2(a) hereof, the Company at its expense will (subject to
compliance with Section 11 hereof, if applicable) execute and deliver to or upon
the order of the Holder thereof a new Warrant of like tenor, in the name of such
holder or as such holder (upon payment by such holder of any applicable transfer
taxes) may direct, calling in the aggregate on the face thereof for the number
of shares of Common Stock called for on the face of the Warrant so surrendered.

 

12.3 Replacement of Warrant. Upon receipt of evidence reasonably satisfactory to
the Company of the loss, theft, destruction or mutilation of a Warrant and, in
the case of any such loss, theft or destruction of a Warrant, upon delivery of
indemnity reasonably satisfactory to the Company in form and amount or, in the
case of any mutilation, upon surrender of a Warrant for cancellation at the
office of the Company maintained pursuant to Subsection 12.2(a) hereof, the
Company at its expense will execute and deliver, in lieu thereof, a new Warrant
of like tenor and dated the date hereof.

 

13. No Rights or Liabilities as Stockholder. Except as may otherwise be provided
herein, no Holder shall be entitled to vote or receive dividends or be deemed
the holder of any shares of Common Stock or any other securities of the Company
which may at any time be issuable on the exercise hereof for any purpose, nor
shall anything contained herein be construed to confer upon the Holder, as such,
any of the rights of a stockholder of the Company or any right to vote for the
election of directors or upon any matter submitted to stockholders at any
meeting thereof, or to give or withhold consent to any corporate action (whether
upon any recapitalization, issuance of stock, reclassification of stock, change
of par value, consolidation, merger, conveyance, or otherwise) or to receive
notice of meetings, or to receive dividends or subscription rights or otherwise
until such Holder’s Warrant shall have been exercised and the shares of Common
Stock purchasable upon the exercise hereof shall have become deliverable, as
provided herein. The Holder will not be entitled to share in the assets of the
Company in the event of liquidation, dissolution or the winding up of the
Company.

 

14.  Notices. Any notice or other communication in connection with this Warrant
shall be deemed to be given if in writing addressed as hereinafter provided and
actually delivered at such address: (a) if to any Holder, at the registered
address of such holder as set forth in the Warrant Register kept at the office
of the Company maintained pursuant to Subsection 12.2(a) hereof, or (b) if to
the Company, to the attention of its Chief Financial Officer at its office
maintained pursuant to Subsection 12.2(a) hereof; provided, however, that the
exercise of any Warrant shall be effective in the manner provided in Section 3
hereof.

 

15. Payment of Taxes. The Company will pay all documentary stamp taxes
attributable to the issuance of shares of Common Stock underlying this Warrant
upon exercise of this Warrant; provided, however, that the Company shall not be
required to pay any tax which may be payable in respect of any transfer involved
in the registration of any certificate for shares of Common Stock underlying
this Warrant in a name other that of the Holder. The Holder is responsible for
all other tax liability that may arise as a result of holding or transferring
this Warrant or receiving shares of Common Stock underlying this Warrant upon
exercise hereof.

 

 

Common Stock Purchase Warrant

Page11

Issued by Mateon Therapeutics, Inc.

  

 

16. Warrant Agent. The Company shall serve as warrant agent under for the
Warrants. Upon 30 days’ notice to the Holder, the Company may appoint a new
warrant agent. Any corporation into which the Company or any new warrant agent
may be merged or any corporation resulting from any consolidation to which the
Company or any new warrant agent shall be a party or any corporation to which
the Company or any new warrant agent transfers substantially all of its
corporate trust or stockholders services business shall be successor warrant
agent under this Warrant without any further act. Any such successor warrant
agent shall promptly cause notice of its succession as warrant agent to be
mailed (by first class mail, postage prepaid) to the Holder at the Holder’s last
address as shown on the Warrant Register.

 

17. Miscellaneous. This Warrant and any term hereof may be changed, waived,
discharged or terminated only by an instrument in writing signed by the party
against which enforcement of the change, waiver, discharge or termination is
sought. This Warrant shall be construed and enforced in accordance with and
governed by the laws of the State of California applicable to contracts made and
to be performed entirely within such State. Any action, suit or proceeding in
connection with this Warrant maybe brought in a federal or state court of record
located in the County of Los Angeles in the State of California, and the Holder
and the Company each agrees to submit to the personal jurisdiction of such court
and waives any objection which either may have, based on improper venue or forum
non conveniens, to the conduct of any proceeding in any such court and waives
personal service of any and all process upon it, and consents that all such
service of process be made by mail or messenger directed to it at the address
referred to in Section 14 above and that service so made shall be deemed to be
completed upon the earlier of actual receipt or five days after the same shall
have been posted to its address. The section headings in this Warrant are for
purposes of convenience only and shall not constitute a part hereof. The use
herein of the masculine pronouns or similar terms shall be deemed to include the
feminine and neuter genders as well and vice versa and the use of the singular
pronouns shall be deemed to include the plural as well and vice versa.

 

(signature page to follow)

 

 

 

 

IN WITNESS WHEREOF, the Company has caused this Common Stock Purchase Warrant to
be duly executed as of the date first above written.

 

MATEON THERAPEUTICS, INC.         By:     Name: Vuong Trieu   Title: President
and Chief Executive Officer  

 

Agreed and Accepted:

 

    Name:    

 

 

 

 

EXHIBIT A

 

EXERCISE NOTICE

 

To Be Executed by the Holder

In Order to Exercise Warrants

 

TO: Mateon Therapeutics, Inc.

 

(1) The undersigned hereby elects to purchase ________ Warrant Shares of the
Company pursuant to the terms of the attached Warrant, and tenders herewith
payment of the exercise price in full, together with all applicable transfer
taxes, if any.

 

(2) Payment shall take the form of (check applicable box):

 

[  ] in lawful money of the United States; or

 

(3) Please issue a certificate or certificates representing the Warrant Shares
in the name of the undersigned or in such other name as is specified below:

 

 



 

The Warrant Shares shall be delivered to the following DWAC Account Number or by
physical delivery of a certificate to:

 



 

 



 

 

Dated:                                                             Address      
                Taxpayer Identification Number                       Signature

 

 

 

EXHIBIT B

 

[FORM OF ASSIGNMENT]

 

To be executed by the registered holder if such holder

desires to transfer the Warrant Certificate.

 

FOR VALUE RECEIVED _________________ hereby sells, assigns and transfers unto

 

 

 



(Please print name and address of transferee)

 

this Warrant Certificate, together with all right, title and interest therein,
and does hereby irrevocably constitute and appoint ____________ Attorney, to
transfer the within Warrant Certificate on the books of the within-named
Company, with full power of substitution.

 

Dated:                         Signature       (Signature must conform in all
respects to name of holder as specified on the face of the Warrant Certificate.)

 

      (Insert Social Security or Other   Identifying Number of Holder)          
Signature Guaranteed

 

 

